Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17149510 filed 01/14/2021. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62987173 filed 03/09/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of copending Application number 17/445706 in view of ZACHARIAS et al. (US 20180279357 A1, submitted in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants of each other. 
This is a provisional obvious-type double patenting rejection because the conflicting claims have not in fact been patented..

Instant Application 17/149,510
Application number 17/445,706
1. A user equipment (UE) for wireless communication, comprising: 


a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 

receive, from a base station, a semi-persistent scheduling (SPS) skipping indicator that indicates a set of SPS occasions, of an SPS communication, to be skipped, wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission; and 

ignore the at least one SPS occasion of the set of SPS occasions by not transmitting a feedback message associated with the at least one SPS occasion..
1. An apparatus for wireless communication at a user equipment (UE), comprising: 

a memory; and one or more processors, coupled to the memory, configured to: 



receive, from a base station, an indication that one or more semi- persistent scheduling (SPS) occasions, within a periodic set of SPS occasions, will be skipped; and 





refrain from monitoring for signals from the base station during the one or more SPS occasions that are skipped.

3. The apparatus of claim 1, wherein the one or more processors are further configured to: 
refrain from transmitting, to the base station, acknowledgment feedback associated with the one or more SPS occasions that are skipped.


Application 17/445,706 does not explicitly teach, 
wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission.
However, in the same field of endeavor, ZACHARIAS teaches,
wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission (ZACHARIAS; the UE 145, 250 may not perform transmissions during communication periods associated with two subsequent SPS resource allocations after the skip indicator is received, Par. 0086; the UE 145, 250 may skip the communication period associated with the subsequent SPS resource allocation after receiving the skip indicator. For example, the UE 145, 250 may not transmit or receive information regarding a communication associated with the subsequent SPS resource allocation, Par. 0082 [Note that for the VoLTE call, there is no PDSCH during 722-1 and 722-2 for the receiving UE since the transmitting UE did not transmit, as shown in Fig. 7C; see also Fig. 9 step 920];  The PDSCH may carry data for UEs scheduled for data transmission on the downlink. In some aspects, downlink and/or uplink traffic may be scheduled using a periodic scheduling grant, such as a grant associated with semi-persistent scheduling (SPS), Par. 0047).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Application 17/445,706 to include the use of volte silent mode as taught by ZACHARIAS in order to temporarily modify SPS resource allocation (ZACHARIAS ; Par. 0075).

Allowable Subject Matter
Claim 10-11, 13, 15-18, 23, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS et al. (ZACHARIAS hereafter) (US 20180279357 A1, submitted in IDS) in view of XU et al. (XU hereafter) (US 20220053535 A1).

Regarding claim 1, ZACHARIAS teaches, A user equipment (UE) for wireless communication, comprising: 
a memory (ZACHARIAS;   the UE 145, 250, 250, Par. 0075); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (ZACHARIAS;   the UE 145, 250, 250, Par. 0075): 
receive, from a base station, a semi-persistent scheduling (SPS) skipping indicator that indicates a set of SPS occasions, of an SPS communication, to be skipped (ZACHARIAS;   the UE 145, 250 may skip at least one communication period (e.g., for traffic) associated with the subsequent SPS resource allocation based at least in part on receiving the indicator. The indicator may be included in downlink control information (DCI) received by the UE 145, 250, Par. 0075; a skip indicator from the eNB ... which may indicate a number of subsequent SPS resource allocations to be skipped (e.g., two, as shown in FIG. 7C), Par. 0086), wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission (ZACHARIAS; the UE 145, 250 may not perform transmissions during communication periods associated with two subsequent SPS resource allocations after the skip indicator is received, Par. 0086; the UE 145, 250 may skip the communication period associated with the subsequent SPS resource allocation after receiving the skip indicator. For example, the UE 145, 250 may not transmit or receive information regarding a communication associated with the subsequent SPS resource allocation, Par. 0082 [Note that for the VoLTE call, there is no PDSCH during 722-1 and 722-2 for the receiving UE since the transmitting UE did not transmit, as shown in Fig. 7C; see also Fig. 9 step 920];  The PDSCH may carry data for UEs scheduled for data transmission on the downlink. In some aspects, downlink and/or uplink traffic may be scheduled using a periodic scheduling grant, such as a grant associated with semi-persistent scheduling (SPS), Par. 0047); and 
ignore the at least one SPS occasion of the set of SPS occasions (ZACHARIAS; the UE 145, 250 may skip at least one communication period (e.g., for traffic) associated with the subsequent SPS resource allocation based at least in part on receiving the indicator, Par. 0075).  
ZACHARIAS teaches in Par. 0065 that UE use ACK/NACK protocol to support HARQ operations for data received, but ZACHARIAS does not teach that UE does not send any feedback or ACK/NACK when UE does not receive any data. ZACHARIAS fails to explicitly teach,
ignore by not transmitting a feedback message associated with the at least one SPS occasion.
However, in the same field of endeavor, XU teaches, 
ignore by not transmitting a feedback message associated with the at least one SPS occasion (XU; if there is no data transmission on all SPS resources within the feedback window (slot m), then no HARQ-ACK is fed back, Par. 0084).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS to include the use of idle SPS resources as taught by XU in order to save PUCCH resources by not feeding back HARQ-ACK for idle SPS resources (XU; Par. 0004).

Regarding claim 30, ZACHARIAS teaches, A method of wireless communication performed by a user equipment (UE), comprising:  
receiving, from a base station, a semi-persistent scheduling (SPS) skipping indicator that indicates a set of SPS occasions, of an SPS communication, to be skipped (ZACHARIAS;   the UE 145, 250 may skip at least one communication period (e.g., for traffic) associated with the subsequent SPS resource allocation based at least in part on receiving the indicator. The indicator may be included in downlink control information (DCI) received by the UE 145, 250, Par. 0075; a skip indicator from the eNB ... which may indicate a number of subsequent SPS resource allocations to be skipped (e.g., two, as shown in FIG. 7C), Par. 0086), wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission (ZACHARIAS; the UE 145, 250 may not perform transmissions during communication periods associated with two subsequent SPS resource allocations after the skip indicator is received, Par. 0086; the UE 145, 250 may skip the communication period associated with the subsequent SPS resource allocation after receiving the skip indicator. For example, the UE 145, 250 may not transmit or receive information regarding a communication associated with the subsequent SPS resource allocation, Par. 0082 [Note that for the VoLTE call, there is no PDSCH during 722-1 and 722-2 for the receiving UE, as shown in Fig. 7C; see also Fig. 9 step 920];  The PDSCH may carry data for UEs scheduled for data transmission on the downlink. In some aspects, downlink and/or uplink traffic may be scheduled using a periodic scheduling grant, such as a grant associated with semi-persistent scheduling (SPS), Par. 0047); and 
ignoring the at least one SPS occasion of the set of SPS occasions (ZACHARIAS; the UE 145, 250 may skip at least one communication period (e.g., for traffic) associated with the subsequent SPS resource allocation based at least in part on receiving the indicator, Par. 0075).  
ZACHARIAS teaches in Par. 0065 that UE use ACK/NACK protocol to support HARQ operations for data received, but ZACHARIAS does not teach that UE does not send any feedback or ACK/NACK when UE does not receive any data. ZACHARIAS fails to explicitly teach,
ignoring by not transmitting a feedback message associated with the at least one SPS occasion.
However, in the same field of endeavor, XU teaches, 
ignoring by not transmitting a feedback message associated with the at least one SPS occasion (XU; if there is no data transmission on all SPS resources within the feedback window (slot m), then no HARQ-ACK is fed back, Par. 0084).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS to include the use of idle SPS resources as taught by XU in order to save PUCCH resources by not feeding back HARQ-ACK for idle SPS resources (XU; Par. 0004).

Regarding claim 2, ZACHARIAS-XU teaches, The UE of claim 1, wherein the SPS skipping indicator is carried in a downlink control information (DCI) transmission (ZACHARIAS; The indicator may be included in downlink control information (DCI) received by the UE 145, 250, Par. 0075).  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS-XU and in further view of Aiba et al. (Aiba hereafter) (US 20190074929 A1).

Regarding claim 3, ZACHARIAS-XU teaches, The UE of claim 2. 
	ZACHARIAS-XU fail to explicitly teach,
wherein the memory and the one or more processors are further configured to receive, from the base station, a radio resource control message that configures one or more data fields in the DCI transmission to carry the SPS skipping indicator.  
	However, in the same field of endeavor, Aiba teaches,
wherein the memory and the one or more processors are further configured to receive, from the base station, a radio resource control message that configures one or more data fields in the DCI transmission to carry the SPS skipping indicator (Aiba; the gNB 160 may configure, e.g., by using the RRC message, whether the preemption indication (the field(s) of the preemption indication) is present or not in the DCI format (e.g., the DCI format C), Par. 0074).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of RRC as taught by Aiba in order to configure DCI format fields (Aiba; Par. 0074).


Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS-XU and in further view of PARK et al. (PARK hereafter) (US 20210227570 A1).
   
Regarding claim 4, ZACHARIAS-XU teaches, The UE of claim 2. 
	ZACHARIAS-XU fail to explicitly teach,
wherein the DCI transmission comprises a DCI format that schedules at least one of uplink signals or downlink signals.
However, in the same field of endeavor, PARK  teaches,
wherein the DCI transmission comprises a DCI format that schedules at least one of uplink signals (PARK; reference numeral 620 of FIG. 6 shows a situation in which a DCI 622 indicating release of an activated DL SPS PDSCH is transmitted in slot n. When the PDSCH to HARQ-ACK feedback timing indicator included in the DCI 622 format indicates 2, the HARQ-ACK information for the DCI 622 will be transmitted to the PUCCH 623 of slot n+2, Par. 0155; when SPS PDSCH index 1, SPS PDSCH index 4, and SPS PDSCH index 5 are deactivated by one piece of DCI, the terminal transmits including HARQ-ACK information for the DCI in the HARQ-ACK codebook location corresponding to SPS PDSCH index 1 (or 5), Par. 0253).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of PDSCH to HARQ-ACK feedback timing indicator as taught by PARK  in order to determine location of HARQ ACK of received DCI, DCI for releasing SPS PDSCH (PARK; Par. 0155).
  
Regarding claim 7, ZACHARIAS-XU teaches, The UE of claim 2. 
	ZACHARIAS-XU fail to explicitly teach, 
wherein the one or more processors are further configured to transmit, to the base station, a dedicated feedback message that includes an acknowledgement or a negative acknowledgment associated with receiving the DCI transmission.  
However, in the same field of endeavor, PARK  teaches,
wherein the one or more processors are further configured to transmit, to the base station, a dedicated feedback message that includes an acknowledgement or a negative acknowledgment associated with receiving the DCI transmission (PARK; the DCI 622 instructing release of the SPS PDSCH only in slot n, and assuming that the SPS PDSCH is transmitted in the slot in which HARQ-ACK information is transmitted, it is the same as the position of the slot to be determined … For example, as shown in 620 of FIG. 6, when the SPS PDSCH is transmitted in slots n, n+10, n+20, . . . , the base station transmits a DCI 624 indicating release of the corresponding DL SPS PDSCH in slot n+3, … HARQ-ACK information 626 for DCI indicating DL SPS PDSCH release is transmitted and received in slot n+4, Par. 0155 [Note that no other ACK/NACK is combined]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of transmission period of the SPS PDSCH as taught by PARK  in order to determine location of HARQ ACK of received DCI, DCI for releasing SPS PDSCH (PARK; Par. 0212).
  

Claim 5-6, 9, 12, 14, 19-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS-XU and in further view of Lee et al. (Lee hereafter) (US 20220132341 A1).
 
Regarding claim 5, ZACHARIAS-XU teaches, The UE of claim 2. 
	ZACHARIAS-XU fail to explicitly teach, 
wherein the DCI transmission comprises a dedicated DCI format.  
However, in the same field of endeavor, Lee teaches,
wherein the DCI transmission comprises a dedicated DCI format (Lee; If the timer stops, the WTRU may stop monitoring the SP-SS, Par. 0112 [SP-SS is semi-persistent search space]; A WTRU may receive a request or indication to stop a DRX timer … in a DCI … The stop may apply to all DRX timers of one or more DRX types, Par. 0177-0178 [Note that this DCI is not for scheduling, only to stop timer]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of stop request as taught by Lee in order to stop monitoring the SP-SS (Lee; Par. 0112).

Regarding claim 6, ZACHARIAS-XU-Lee teaches, The UE of claim 5, wherein the DCI transmission does not affect one or more discontinuous reception (DRX) timers, the one or more DRX timers comprising at least one of:
a DRX inactivity timer,
a DRX downlink retransmission timer,
a DRX uplink retransmission timer,
a DRX hybrid automatic repeat request (HARQ) downlink retransmission timer,
a DRX HARQ uplink retransmission timer, or
a combination thereof (Lee; the WTRU may stop the DRX timer or timers for which the stop was indicated or requested, Par. 0177 [Note that rest of the timers will be unaffected]).
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 5.

Regarding claim 9, ZACHARIAS-XU teaches, The UE of claim 1. 
	ZACHARIAS-XU fail to explicitly teach, 
wherein the SPS skipping indicator indicates an initial SPS occasion to occur of the set of SPS occasions to be skipped, wherein the initial SPS occasion to occur is indicated relative to an action time of a medium access control (MAC)-control element (MAC-CE).  
However, in the same field of endeavor, Lee teaches,
wherein the SPS skipping indicator indicates an initial SPS occasion to occur of the set of SPS occasions to be skipped, wherein the initial SPS occasion to occur is indicated relative to an action time of a medium access control (MAC)-control element (MAC-CE) (Lee; In a case of a MAC-CE received in a slot #n−x wherein x may be a non-negative integer, the MAC-CE may include an activation and/or deactivation message for one or more SP-SSs. The x value may be determined based on a HARQ-ACK timing of a PDCCH carrying the MAC-CE. The x value may be indicated in the MAC-CE, Par. 0107; A SP-SS may be activated and/or deactivated from a slot #n based on for example, a DCI, a MAC-CE, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of MAC-CE as taught by Lee in order to stop monitoring the SP-SS (Lee; Par. 0105).

Regarding claim 12, ZACHARIAS-XU teaches, The UE of claim 1. 
	ZACHARIAS-XU fail to explicitly teach, 
wherein the SPS skipping indicator indicates a start time associated with the set of SPS occasions to be skipped, wherein the start time is indicated relative to an action time of medium access control (MAC)-control element (MAC-CE).  
However, in the same field of endeavor, Lee teaches,
wherein the SPS skipping indicator indicates a start time associated with the set of SPS occasions to be skipped, wherein the start time is indicated relative to an action time of medium access control (MAC)-control element (MAC-CE) (Lee; In a case of a MAC-CE received in a slot #n−x wherein x may be a non-negative integer, the MAC-CE may include an activation and/or deactivation message for one or more SP-SSs. The x value may be determined based on a HARQ-ACK timing of a PDCCH carrying the MAC-CE, Par. 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of MAC-CE as taught by Lee in order to stop monitoring the SP-SS (Lee; Par. 0105).

 Regarding claim 14, ZACHARIAS-XU-Lee teaches, The UE of claim 12, wherein the start time is indicated relative to a start time of a frame associated with the MAC-CE (Lee; In a case of a MAC-CE received in a slot #n−x wherein x may be a non-negative integer, the MAC-CE may include an activation and/or deactivation message for one or more SP-SSs … The x value may be indicated in the MAC-CE, Par. 0107).
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 12.

Regarding claim 19, ZACHARIAS-XU teaches, The UE of claim 1. 
	ZACHARIAS-XU fail to explicitly teach, 
wherein the SPS skipping indicator is indicated by a downlink sequence.  
However, in the same field of endeavor, Lee teaches,
wherein the SPS skipping indicator is indicated by a downlink sequence (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a DM-RS sequence of a PDSCH, Par. 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU to include the use of sequence as taught by Lee in order to stop monitoring the SP-SS (Lee; Par. 0105).

Regarding claim 20, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the downlink sequence comprises at least one of a demodulation reference signal (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a DM-RS sequence of a PDSCH, Par. 0105), a channel state information reference signal, or a combination thereof.  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

Regarding claim 21, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the downlink sequence is carried in a resource allocation associated with the at least one SPS occasion (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a bit sequence scrambled with CRC of a PDSCH, Par. 0105; When a SP-SS is activated, a WTRU may skip monitoring the associated P-SS, Par. 0104 [Since P-SS is not monitored, PDSCH is on SP-SS]).  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

Regarding claim 22, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the downlink sequence comprises a demodulation reference signal carried in one or more symbols of the at least one SPS occasion (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a DM-RS sequence of a PDSCH, Par. 0105).  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

Regarding claim 24, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the downlink sequence is carried outside of a resource allocation associated with the at least one SPS occasion (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a predetermined sequence or preamble, Par. 0105).  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

Regarding claim 25, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the memory and the one or more processors are further configured to transmit, to the base station, a dedicated feedback message that includes an acknowledgement or a negative acknowledgment associated with receiving the downlink sequence (Lee; Each PDSCH in the burst may be considered or determined as a codeblock group (CBG) and a WTRU may report HARQ-ACK for each PDSCH (e.g., HARQ-ACK for each CBG), Par. 0155; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a DM-RS sequence of a PDSCH, Par. 0105).  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

Regarding claim 27, ZACHARIAS-XU-Lee teaches, The UE of claim 19, wherein the set of SPS occasions to be skipped indicated by the downlink sequence comprises at least one SPS occasion associated with the downlink sequence (Lee; A SP-SS may be activated and/or deactivated from a slot #n based on for example … a bit sequence scrambled with CRC of a PDSCH, Par. 0105; When a SP-SS is activated, a WTRU may skip monitoring the associated P-SS, Par. 0104 [Since P-SS is not monitored, PDSCH is on SP-SS]).  
  	The rational and motivation for adding this teaching of Lee is the same as for Claim 19.

 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS-XU-PARK and in further view of Yoshioka et al. (Yoshioka hereafter) (US 20220239445 A1).
  
Regarding claim 8, ZACHARIAS-XU-PARK teaches, The UE of claim 7, wherein the dedicated feedback message corresponds to at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (PARK; If, when DCI indicating DL SPS release is transmitted, the terminal must transmit HARQ-ACK information for the corresponding DCI to the base station. However, in the case of a semi-static HARQ-ACK codebook, the size of the HARQ-ACK codebook and its location are determined, Par. 0155).
	ZACHARIAS-XU-PARK fail to explicitly teach, 
codebook type one, a HARQ-ACK codebook type 2, or a HARQ-ACK codebook type 3.  
However, in the same field of endeavor, Yoshioka   teaches,
codebook type one (Yoshioka; The HARQ-ACK codebook with a size is determined semi-statically may be referred to as a semi-static HARQ-ACK codebook, a Type-1 HARQ-ACK codebook, Par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU-PARK to include the use of definition of HARQ ACK codebook as taught by Yoshioka   in order to determine semi-static HARQ ACK codebook type (Yoshioka ; Par. 0043).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZACHARIAS-XU-Lee and in further view of Yoshioka.

Regarding claim 26, ZACHARIAS-XU-Lee teaches, The UE of claim 25.
	ZACHARIAS-XU-Lee fail to explicitly teach,
wherein the dedicated feedback message corresponds to at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook type one, a HARQ-ACK codebook type 2, or a HARQ-ACK codebook type 3.  
However, in the same field of endeavor, Yoshioka   teaches,
wherein the dedicated feedback message corresponds to at least one of a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook type one (Yoshioka; The HARQ-ACK codebook with a size is determined semi-statically may be referred to as a semi-static HARQ-ACK codebook, a Type-1 HARQ-ACK codebook, Par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZACHARIAS-XU-Lee to include the use of definition of HARQ ACK codebook as taught by Yoshioka in order to determine HARQ ACK codebook type (Yoshioka ; Par. 0043).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZACHARIAS..

Regarding claim 29, ZACHARIAS teaches, A base station for wireless communication, comprising: 
a memory (ZACHARIAS; eNB, Par. 0086); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to  (ZACHARIAS; eNB, Par. 0086): 
transmit, to a user equipment (UE), a semi-persistent scheduling (SPS) skipping indicator that indicates a set of SPS occasions, of an SPS communication, to be skipped (ZACHARIAS; the UE 145, 250 may skip at least one communication period (e.g., for traffic) associated with the subsequent SPS resource allocation based at least in part on receiving the indicator. The indicator may be included in downlink control information (DCI) received by the UE 145, 250, Par. 0075; a skip indicator from the eNB ... which may indicate a number of subsequent SPS resource allocations to be skipped (e.g., two, as shown in FIG. 7C), Par. 0086), wherein the set of SPS occasions to be skipped comprises at least one SPS occasion that will not include a physical downlink shared channel (PDSCH) transmission (ZACHARIAS; the UE 145, 250 may not perform transmissions during communication periods associated with two subsequent SPS resource allocations after the skip indicator is received, Par. 0086 [Note that for the VoLTE call, there is no PDSCH during 722-1 and 722-2 for the receiving UE, as shown in Fig. 7C; see also Fig. 9 step 920];  The PDSCH may carry data for UEs scheduled for data transmission on the downlink. In some aspects, downlink and/or uplink traffic may be scheduled using a periodic scheduling grant, such as a grant associated with semi-persistent scheduling (SPS), Par. 0047); and 
transmit the SPS communication (ZACHARIAS; element “SPS transmission” Fig. 7C; As shown by reference number 724, the UE 145, 250 may resume transmission in the SPS resource allocation after the two subsequent SPS resource allocations are skipped, Par. 0086).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20220201724 A1 teaches dynamic SFI or DCI canceling SPS PDSCH and no PUCCH is transmitted in Par. 0306 and Par. 0313.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416